         Case 1:21-cv-01482-GHW Document 23 Filed 02/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 LIFE STYLE FUTON, INC., and EASY FIT, INC.,
                                                              Index No.: 1:21-cv-1482
                                  Plaintiffs,

                             v.

 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.


                                  Defendants.



             PLAINTIFFS LIFE STYLE FUTON, INC., and EASY FIT, INC.’S
              NOTICE OF MOTION FOR A PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum in Support of

Application for a Preliminary Injunction; the Declaration of Lillian Nazginov, together with the

exhibits attached thereto; and Plaintiff’s Verified Complaint, Plaintiffs Life Style Futon, Inc., and

Easy Fit, Inc., by and through their counsel, hereby move the Court for an Order preliminarily

enjoining Defendants EasyFit Slipcover LTD., Ilyas Et Tahiri, Cabrexa LLC, Tucows, Inc. and

Tucows.com Co. from: using Plaintiff’s Registered Trademark, EASY FIT SLIPCOVER (Reg.

No. 2,706,591) or any mark confusingly similar thereto, including “EASY FIT” and “EASYFIT”

or variations thereof, on any e-commerce selling portal, advertisement, communication to the

public, on furniture coverings and their packaging and/or as a domain name or as part of a

domain name, in relation to beddings and furniture coverings; to refrain from retaining, whether

directly or indirectly, any third party to use Plaintiffs’ EASY FIT SLIPCOVER trademark for


{02631705.1}
         Case 1:21-cv-01482-GHW Document 23 Filed 02/23/21 Page 2 of 2




“Bedding and Furniture Coverings,” including by use of the terms “EASY FIT” and “EASYFIT”

or variations thereof on any e-commerce selling portal, advertisement, communication to the

public, on furniture coverings and their packaging and/or as a domain name or as part of a

domain name, in relation to beddings and furniture coverings; to transfer the infringing web

portals – www.easyfitcover.com, www.easyfitslipcover.com, and www.easyfitslipcover.co – to

Plaintiffs; and for such further and other relief as the Court deems just and proper.



Dated: New York, New York                         Respectfully submitted,
       February 23, 2021
                                                   OSTROLENK FABER LLP
                                                   /s/ Max Moskowitz
                                                   Max Moskowitz
                                                   Ariel Peikes
                                                   845 Third Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 596-0500
                                                   Facsimile: (212) 382-0888
                                                   mmoskowitz@ostrolenk.com
                                                   apeikes@ostrolenk.com

                                                   Attorneys for Plaintiffs




{02631705.1}
